—Judgment unanimously reversed, on the law, and petition granted. Memorandum: Petitioner challenges a determination of violation of inmate rules made following a Superintendent’s hearing held at Attica Correctional Facility. Respondent agrees that since the inmate behavior rules relied on in the disciplinary hearing were not on file with the Secretary of State at the time petitioner was charged, the rules were ineffective, the hearing was a nullity, and the findings of guilt based on the rules must be expunged in accordance with People ex rel. Roides v Smith (67 NY2d 899; see, Matter of Dawson v Smith, 125 AD2d 1007). (Appeal from judgment of Supreme Court, Wyoming County, Newman, J.—art 78.) Present—Callahan, J. P., Denman, Green, Pine and Lawton, JJ.